Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 25 September 2020 and 15 July 2021 are being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are the limitations reciting “at a head-mounted device (HMD)…generating a dense depth map by matching each pixel in the first stereo image to a different pixel in the second stereo image based at least in part on the texture information; generating a display image by compositing virtual content with the first and second stereo image based on the dense depth map” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Wright et al. (US 2017/0316613); Groppa et al. (US 2016/0148429); Cajigas et al. (US 2013/0120224); Joo (US 2016/0034042); Gay et al. (US 2012/0200667); Kohler et al. (US 2017/0061693); Kimura (US 2014/0285521); Fu .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
22 July 2021